                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                           NO. 5:15-CR-62-H
                           NO. 5:15-CR-67-H
                           NO. 5:15-CR-68-H


UNITED STATES OF AMERICA,           )
                                    )
     v.                             )
                                    )
DUKE ENERGY BUSINESS SERVICES       )
                                                        ORDER
LLC; DUKE ENERGY CAROLINAS,         )
LLC; and DUKE ENERGY                )
PROGRESS, INC.,                     )
       Defendants.                  )



     The court is in receipt of the Invoice of the court appointed

monitor, Benjamin F. Wilson and the law firm, Beveridge & Diamond,

P.C., (“CAM”) dated April 30, 2020, which was submitted to this

court on May 4, 2020.      This invoice covers services rendered by

the CAM for the time period of March 2, 2020 through March 31,

2020, and disbursements listed through March 31, 2020. The parties

have informed the court they have no objections to the invoice

submitted.   Therefore, the court, having carefully reviewed the

submissions, hereby approves the invoice for fees in the amount of

$62,946.00, plus disbursements of $56,376.60 for a total invoice

of $119,322.60.     Defendants are directed to render payment of




       Case 5:15-cr-00062-H Document 137 Filed 05/15/20 Page 1 of 2
$119,322.60 to BEVERIDGE & DIAMOND, P.C., within 45 days of the

electronic submission of this invoice on May 4, 2020.


     This 15th day of May 2020.



                            ___________________________________
                            MALCOLM J. HOWARD
                            Senior United States District Judge

At Greenville, NC
#35




                                    2

       Case 5:15-cr-00062-H Document 137 Filed 05/15/20 Page 2 of 2
